DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first-to-invent provisions.  
Status
1.	The Office mailed a requirement for the election of species on 30 December 2020.  Applicant elected SEQ ID NO:742 and SIN288 without traverse on 19 February 2021.  Claims 1-20 as filed on 17 September 2019 were examined and rejected in an Office action mailed on 9 April 2021.  Applicant responded on 8 July 2021, cancelling claims 6, 9 and 15, amending claims 1-5, 7-8, 10, 12-14, 17 and 19; and adding claims 21-25.  A Final Rejection of claims 10-14 and 16-25 was mailed on October 12, 2021.
Applicant filed a Request for Continuing Examination on 22 December 2021 cancelling claims 11, 13, 21-22 and 25 and amending claims 12 and 23 and adding claims 26-35.  Claims 12, 14, 16-20, 23 and 26-35 were examined and rejected in an Office action mailed on 10 March 2022.  Applicant responded on 8 June 2022 cancelling claims 23 and 26-29.
Claims 12, 14, 16-20 and 30-35 are examined herein.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Examiner’s Notes & Claim Interpretation
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

SEQ ID NO:14 encodes SEQ ID NO:742.  SEQ ID NO:288 encodes SEQ ID NO:487.
SEQ ID NO:742 and SEQ ID NO:487 are very similar in sequence.

Claim 30 recites the limitation “growth rate of plot coverage” in line 7.  It is somewhat awkward to this reader.  It is interpreted as meaning that the overall rate of plot coverage increases.  If that is not consistent with Applicant’s intention, clarification is requested.  
An alternate interpretation is the claim may not require a single increase in rate – the claim may require that the rate increases, e.g. from 1 square meter per day to 2 square meters a day to 3 square meters per day.


Information Disclosure Statement
3.	The information disclosure statement filed 8 August 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The above IDS has only one reference and it is not in English.
In the IDS filed on 15 December 2021, only one of the three references is in English.


Withdrawal of Objections and Rejections
4.	The rejection of claims 31-32 under pre-AIA  35 U.S.C. 103(b) as being indefinite is withdrawn in view of Applicant’s amendments to the claims.

5.	The rejection of claims 31-32 under pre-AIA  35 U.S.C. 103(d) is withdrawn in view of Applicant’s amendments to the claims.

6.	The rejection of claims 31-32 under pre-AIA  35 U.S.C. 103(d) is withdrawn in view of Applicant’s amendments to the claims.

7.	The rejection of claims 31-33 under pre-AIA  35 U.S.C. 103 as being unpatentable over Schön et al., US Patent Publication No. US 2012/0227134 A1 withdrawn in view of Applicant’s amendments to the claims.

Any rejection or objection applying to a cancelled or withdrawn claim is rendered moot.


35 USC § 112(b) – Based Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This is a new rejection.
Claim 30 was amended to require measuring an increase in rate of plot coverage.  Such a measurement is associated with ground cover plants.  See, for example, Patton et al. (2007) Crop Sci 47:1237-45.  Maize and wheat, for example, grow vertically.  The increase in plot coverage for wheat does not seem to be a meaningful measurement.  It is indefinite as to whether the claim now is restricted to ground cover plants, which may arguably include bushy plants like soybean, or if the claim still reads on all plants.  To put it another way, how would a potential infringer expressing the protein in question in wheat know if they were infringing the claim?

Dependent claims are included in this rejection because none provide limitations obviating this rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schön et al., US Patent Publication No. US 2012/0227134 A1, claiming priority to 5 November 2010.
Due to Applicant’s amendments to the claims, the rejection is modified from the rejection set forth in the Office action posted 10 March 2022 as applied to the above-referenced claims.  Applicant traverses the rejection in the paper filed 8 June 2022.  Applicant’s arguments have been fully considered but are not persuasive.
As seen in the alignment below, Schön et al. teaches a sequence that is over 98% identical to instant SEQ ID NO: 742.  Claim 1 of Schön is directed at creating a transgenic plant with increased yield.  
Both paragraph 0006 and claim 6 of Schön et al. focuses on increased yield in plants under drought conditions.  In paragraph 0051, Schön et al. teaches that one form of increased yield is increased yield under drought conditions.  See also paragraphs 0143-0144.  Paragraph 0136 directly teaches selecting a transgenic plant of Schön et al.’s invention for improved yield under drought conditions.
(b2) growing the plant of the invention in the soil and comparing the yield with the yield of a standard, an origin or a wild type plant and selecting and growing the plant, which shows a higher yield or the highest yield, if the water supply is optimal for the origin or wild type plant.

Visual symptoms of injury stating for one or Visual symptoms of injury stating for one or any combination of two, three or more of the following features: wilting; leaf browning; loss of turgor, which results in drooping of leaves or needles stems, and flowers; drooping and/or shedding of leaves or needles; the leaves are green but leaf angled slightly toward the ground compared with controls; leaf blades begun to fold (curl) inward; premature senescence of leaves or needles; loss of chlorophyll in leaves or needles and/or yellowing.

Schön et al., para. 0136.  
Claim 30 is a method claim where a polypeptide at least 98% sequence-identical to SEQ ID NO:742 is overexpressed in a plant.  This increases drought tolerance in a plant.  Claim 30 was amended to require measuring drought tolerance by an increase in the rate of plot coverage.
The claim reads broadly on any plant.  In the case of ground cover plants, the rate of coverage is well-known parameter.  E.g. Patton et al. (2007) Crop Sci 47:1237-45 (e.g. abstract).  Claim 30 is also rejected under 35 USC 112(b).
Furthermore, only two active steps are required by the claim.  Transgenically expressing the protein in question and growing a plant.  Growing a plant is obvious.  As seen above, SeA teaches a transgenic plant expressing a protein falling within the scope of claim 30.  Therefore claim 30, which merely recites a consequence of expressing a protein falling within the scope of the claim, is obvious.

Applicant’s Arguments and Response

On page 5 of the response, Applicant points to the amendments to claim 30 and raises the issue of plot coverage.
In response, plot coverage is just another method known to the prior art to measure plant growth, especially regarding plant growth of ground cover.
The above rejection of claim 30 was modified to account for the claim amendments.
Otherwise, the previous arguments are incorporated by reference.


US-13-510-220-12239
; Sequence 12239, Application US/13510220
; Publication No. US20120227134A1
; GENERAL INFORMATION
;  APPLICANT: Schoen, Hardy
;  APPLICANT:Thimm, Oliver
;  APPLICANT:Ritte, Gerhard
;  APPLICANT:Blaesing, Oliver
;  APPLICANT:Henkes, Stefan
;  APPLICANT:Bruynseels, Koen
;  APPLICANT:Hatzfeld, Yves
;  APPLICANT:Frankard, Valerie
;  APPLICANT:Sanz Molinero, Ana Isabel
;  APPLICANT:Reuzeau, Christophe
;  APPLICANT:Vandenabeele, Steven
;  APPLICANT:McKersie, Bryan
;  APPLICANT:Kolliparra, Krishna
;  APPLICANT:Dammann, Christian
;  TITLE OF INVENTION: PLANTS WITH INCREASED YIELD
;  FILE REFERENCE: 13987-00183-US
;  CURRENT APPLICATION NUMBER: US/13/510,220
;  CURRENT FILING DATE: 2012-05-16
;  PRIOR APPLICATION NUMBER: PCT/IB2010/055028
;  PRIOR FILING DATE: 2010-11-05
;  PRIOR APPLICATION NUMBER: US 61/262,152
;  PRIOR FILING DATE: 2009-11-18
;  PRIOR APPLICATION NUMBER: US 61/316,415
;  PRIOR FILING DATE: 2010-03-23
;  PRIOR APPLICATION NUMBER: US 61/366,561
;  PRIOR FILING DATE: 2010-07-22
;  PRIOR APPLICATION NUMBER: EP 09176253.4
;  PRIOR FILING DATE: 2009-11-17
;  PRIOR APPLICATION NUMBER: EP 10157353.3
;  PRIOR FILING DATE: 2010-03-23
;  PRIOR APPLICATION NUMBER: EP 10170505.1
;  PRIOR FILING DATE: 2010-07-22
;  NUMBER OF SEQ ID NOS: 13934
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 12239
;  LENGTH: 117
;  TYPE: PRT
;  ORGANISM: Hordeum vulgare var. distichum
US-13-510-220-12239

  Query Match             98.7%;  Score 612;  DB 10;  Length 117;
  Best Local Similarity   99.1%;  
  Matches  116;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MQAAKEKVKDGVSAVKAKTKITQAKASEKAEAATARSHAERELAHERGKAKVAAAKMELH 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MQAAKEKVKDGVSAVKAKTKITQAKASEKAEAATARSHAERELAHERGKAKVAAAKMELH 60

Qy         61 QDKALHREEAMEHRIHKHGGGHGRHHHKHGVGIVAAPPPATGAGGYYPPPAAGGHYY 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||| ||
Db         61 QDKALHREEAMEHRIHKHGGGHGRHHHKHGVGIVAAPPPATGAGGYYPPPAAGGQYY 117




Conclusion
10.	Claims 12, 14, 16-20, and 35 are allowed.


Final Examiner’s Note
11.	As seen in the alignment below, SEQ ID NO:487 is approximately 97% identical to the sequence taught by Schön et al. supra.

RESULT 7
US-13-510-220-12239
; Sequence 12239, Application US/13510220
; Publication No. US20120227134A1
; GENERAL INFORMATION
;  APPLICANT: Schoen, Hardy
;  APPLICANT:Thimm, Oliver
;  APPLICANT:Ritte, Gerhard
;  APPLICANT:Blaesing, Oliver
;  APPLICANT:Henkes, Stefan
;  APPLICANT:Bruynseels, Koen
;  APPLICANT:Hatzfeld, Yves
;  APPLICANT:Frankard, Valerie
;  APPLICANT:Sanz Molinero, Ana Isabel
;  APPLICANT:Reuzeau, Christophe
;  APPLICANT:Vandenabeele, Steven
;  APPLICANT:McKersie, Bryan
;  APPLICANT:Kolliparra, Krishna
;  APPLICANT:Dammann, Christian
;  TITLE OF INVENTION: PLANTS WITH INCREASED YIELD
;  FILE REFERENCE: 13987-00183-US
;  CURRENT APPLICATION NUMBER: US/13/510,220
;  CURRENT FILING DATE: 2012-05-16
;  PRIOR APPLICATION NUMBER: PCT/IB2010/055028
;  PRIOR FILING DATE: 2010-11-05
;  PRIOR APPLICATION NUMBER: US 61/262,152
;  PRIOR FILING DATE: 2009-11-18
;  PRIOR APPLICATION NUMBER: US 61/316,415
;  PRIOR FILING DATE: 2010-03-23
;  PRIOR APPLICATION NUMBER: US 61/366,561
;  PRIOR FILING DATE: 2010-07-22
;  PRIOR APPLICATION NUMBER: EP 09176253.4
;  PRIOR FILING DATE: 2009-11-17
;  PRIOR APPLICATION NUMBER: EP 10157353.3
;  PRIOR FILING DATE: 2010-03-23
;  PRIOR APPLICATION NUMBER: EP 10170505.1
;  PRIOR FILING DATE: 2010-07-22
;  NUMBER OF SEQ ID NOS: 13934
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 12239
;  LENGTH: 117
;  TYPE: PRT
;  ORGANISM: Hordeum vulgare var. distichum
US-13-510-220-12239

  Query Match             97.4%;  Score 607;  DB 10;  Length 117;
  Best Local Similarity   98.3%;  
  Matches  115;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 MQAAKEKVKDGVSAVKAKTKITQAKASEKAEAATARSHAERELAHERGKAKVAAAKMELH 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MQAAKEKVKDGVSAVKAKTKITQAKASEKAEAATARSHAERELAHERGKAKVAAAKMELH 60

Qy         61 QDKALHREEAMEHRIHKHGGGHGHHHHKHGVGIVAAPPPATGAGGYYPPPAAGGHYY 117
              ||||||||||||||||||||||| |||||||||||||||||||||||||||||| ||
Db         61 QDKALHREEAMEHRIHKHGGGHGRHHHKHGVGIVAAPPPATGAGGYYPPPAAGGQYY 117



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663